         Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 1 of 38

                                                                                           u.   ~,l~EDRT
                                                                                       EASTEIN ~ITR~ANIAS

                             UNITED STATES DISTRICT COURT                                       MAY 18 2020
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION
                                                                                                              DEPCLERK

JAMES BRADLEY, on behalf of                      )
himself, and all others similarly situated       )              Case No.
                                                 )
                                                                           ---------
Plaintiffs,                                      )
                                                 )
vs.                                              )              Judge: ~M~o_o!~~-----

UNITED SPECIALTY INSURANCE                       ~       Mo.~1s+r.~ J ~    fe_,r"',
COMPANY,                                         )
                                                 )              JURY TRIAL REQUESTED
Defendant.                                       )

                                 CLASS ACTION COMPLAINT

        Comes now, James Bradley, on behalf of himself, and all others similarly situated

("Plaintiffs"), by and through the undersigned counsel, and files this Class Action Complaint

against United Specialty Insurance Company ("Defendant" or "USIC") and alleges as follows:

                                         INTRODUCTION

         1.    This is a class action whereby Plaintiffs seek a declaratory judgment that Defendant

breached its contract by refusing to reimburse or refund Plaintiffs for the loss of use of ski passes

insured by Defendant.

        2.     Plaintiffs purchased insurance from Defendant to protect against the risk of not

being able to use purchased ski passes. The insurance policy expressly provides coverage for

Plaintiffs who were not able to use the ski passes due to a covered peril, and represents to refund

Plaintiffs for the cost of their ski pass minus the applicable daily rate or pro-rata reduction for each

day that Plaintiff used their ski pass during the 2019/2020 ski season.

        3.     Defendant is in material breach of the policy by failing to refund Plaintiffs who

were unable to use their ski passes for reasons related to the COVID-19 pandemic.

                                                     1
         Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 2 of 38




        4.      Defendant has caused material harm to Plaintiffs by improperly failing to make

payment.

        5.      Plaintiffs bring this action on behalf of himself and all other similarly situated

individuals pursuant to 29 U.S.C. § 216(b). Plaintiffs seek to recover compensatory damages as

well as declaratory and injunctive relief.

                                               PARTIES

        6.      Plaintiff James Bradley is a citizen of the United States residing in the City of Little

Rock in Pulaski County, Arkansas. James Bradley purchased a policy from Defendant in the 2019-

2020 ski season for ski pass insurance.

        7.      Defendant USIC is a property casualty insurance company incorporated under the

laws of the State of Delaware with its principal place of business in the State of Texas at 1900 L

Don Dodson Drive, Bedford, Texas 76021.

                                  JURISDICTION AND VENUE

        8.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(d)(2), because this

is a class action in which at least one member of the class is a citizen of a state different from

Defendant, the amount in controversy exceeds $5 million exclusive of interest and costs, and the

proposed class contains more than I 00 members.

        9.      This Court has personal jurisdiction over Defendant because Defendant conducts

substantial business within Arkansas such that Defendant has significant, continuous, and

pervasive contacts with the State of Arkansas.

        10.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant

does substantial business in this District and a substantial part of the events giving rise to Plaintiffs'

claims took place within this District.

                                                    2
         Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 3 of 38




                             CLASS ACTION ALLEGATIONS

         11.     Pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(l), 23(b)(2), 23(b)(3)

and/or 23( c)(4), Plaintiff brings this action on behalf of himself and all others similarly situated,

and seeks to represent the following class:

         12.     All persons who purchased both an Epic Pass for the 2019/2020 ski season and

purchased from Defendant pass insurance on their Epic Pass, but were denied coverage for the loss

of use of their passes after the resorts closed on March 15, 2020 due to no fault of their own.

         13.     Excluded from the class is Defendant, any entity in which Defendant has a

controlling interest, any of the officers, directors, or employees of the Defendant, the legal

representatives, heirs, successors, and assigns of the Defendant, anyone employed with Plaintiffs'

counsels' firms, any Judge to whom this case is assigned, and his or her immediate family.

         14.     Plaintiffs' claims satisfy the numerosity, typicality, adequacy, commonality and

superiority requirements under Federal Rule of Civil Procedure 23, as set forth more fully herein.

         15.     The persons who fall within the class number in at least the hundreds and most

likely thousands, and thus the numerosity standard is satisfied. Because class members are

geographically dispersed across the country, joinder of all class members in a single action is

impracticable.

         16.     Class members are readily ascertainable from information and records in

Defendant's possession, custody, or control. Notice of this action can readily be provided to the

class.

         17.     There are questions of law and fact common to the claims of Plaintiff and the class

that predominate over any questions affecting only individual class members. The questions of

law and fact arising from Defendant's actions that are common to the class include, without


                                                  3
        Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 4 of 38




limitation:

       A)      Whether the order and directive from the CEO for Vail Resorts closing all its resorts
       in the United States constituted a quarantine under the terms of the Policy because it was
       "an unforeseen event, occurrence, or circumstance" that restrained class-members from
       entering upon and using the facilities of Destination Resorts for the purposes permitted by
       the Epic Pass;

       B)      Whether governmental orders applicable to class members were an "unforeseen
       event, occurrence, or circumstance" that constituted a quarantine by restraining class
       members from traveling to Destination Resorts, engaging in activities, and using the Epic
       Pass for its intended purpose;

        C)     Whether Defendant breached the terms of the Class Policies;

        D)     Whether the class sustained damages as a result of Defendant's breaches of
        contract;

        E)     Whether the class is entitled to damages, restitution, and/or other equitable relief;
        and

        F)     Whether the class, or a subset of the class, is entitled to declaratory relief stating
        the proper construction and/or interpretation of the Class Policies.

        18.    The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness, and equity to other available methods for the fair and efficient

adjudication of the claims asserted herein.

        19.    Plaintiff's claims are typical of the claims of the class in that Plaintiff and the class

members all purchased ski pass insurance policies containing the same or similar terms including,

in particular, what constitutes a Covered Peril.

        20.    Plaintiff will fairly and adequately protect and represent the interests of the

proposed class, because his interests are aligned with, and not antagonistic to, those of the proposed

class, and she is represented by counsel who are experienced and competent in the prosecution of

class action litigation, and have particular expertise with class action litigation on behalf of


                                                   4
        Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 5 of 38




purchasers of insurance policies.

       21.     Maintenance of this action as a class action is a fair and efficient method for

adjudicating this controversy. It would be impracticable and undesirable for each member of the

class to bring a separate action. Because of the relatively small size of individual class members'

claims, absent a class action, most class members would likely find the cost of litigating their

claims prohibitively high and would have no effective remedy. In addition, the maintenance of

separate actions would place a substantial and unnecessary burden on the courts and could result

in inconsistent adjudications, while a single class action can determine, with judicial economy, the

rights of all class members.

                                    FACTUAL BACKGROUND

                                           Introduction

       22.     Defendant USIC provides season ski pass insurance coverage whereby it promises

its insureds coverage against loss of use of the insured's season ski pass.

       23.     Upon information and belief, Defendant USIC provides this insurance service to

customers of Vail Corporation d/b/a Vail Resorts Management Company ("Vail Resorts"), a North

American company that operates more than 34 ski resorts throughout the United States. Vail

Resorts sells "Epic Passes" directly to consumers promising access to skiing and snowboarding at

its resorts. Customers can purchase annual, weekly, or daily Epic Passes in advance.

       24.     Vail Resorts offered Epic Pass insurance through Defendant USIC for customers

that wished to mitigate the risk that they may be unable to realize the full use of their Epic Pass

for reasons outside of their control. Upon information and belief, thousands of customers

purchased optional pass insurance through USIC.

       25.     On September 21, 2019 Class Plaintiff James Bradley purchased an Epic Pass and

                                                  5
           Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 6 of 38




Epic Pass insurance through Defendant. Plaintiff signed up for Vail Resort's Epic 3-day pass with

the understanding that he would be able to access Vail Resorts from October 2019 through the end

of the season. To ensure he would be able to get a refund if he was unable to use the pass, Mr.

Bradley opted to pay an additional fee for pass insurance.

          26.      On March 15, 2020, Vail Resorts announced that it was closing all of its mountain

resorts indefinitely. Subsequently, Vail Resorts announced that its "North American resorts and

retail stores will remain closed for the 2019-20 winter ski season." 1 Rob Katz, chairman and chief

executive officer of Vail Resorts, explained the company was ending the skiing season early due

to the fast-moving situation involving COVID-19. Jd.

           27.     The Governor of Colorado, the Governor of Arkansas, and the President of the

United States all issued various orders, limiting human contact and restricting travel and activities

to only those considered essential. Skiing and snowboarding are considered non-essential

activities.


           28.     As a result of the closures and quarantine related restrictions, Plaintiff was

restrained from entering upon and using the facilities of any of the Vail Resort properties and

deprived of the use of his Epic Pass.


           29.     On March 18, 2020 Plaintiff promptly provided notice and made a claim to

American Claims Management, Inc. ("ACM"), the third-party claims administrator for the Pass

Insurance Program. Any documentation requested was provided to ACM within 90 days after the

Covered Loss occurred.

           30.     On April 9, 2020, ACM informed Plaintiff that they reserved the right to further




1   https://www.snow.com/info/covid-19-update (last accessed May 14, 2020).
                                                        6
        Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 7 of 38




evaluate the claim and the policy before determining whether coverage existed. See Exhibit A.

       31.      Nearly another month later, on May 7, 2020, ACM sent a second letter informing

Plaintiff that Defendant USIC was denying coverage because the "Effective Date of Coverage"

ended on March 15, 2020 when the resort closed. See Exhibit B.

                                         The Class Policy

       32.      Plaintiffs purchased insurance from Defendant to protect against the risk of not

being able to use the ski passes. A true and accurate copy of the Certificate of Season Ski Pass

Insurance ("Certificate") is attached hereto as Exhibit C and is incorporated herein by reference.

The Master Policy (Policy Number EYHBDISP03 l 7) contains the Certificate and is also attached

hereto as Exhibit D.

        33.     The terms of the Master Policy were not subject to individual negotiation, and upon

information and belief are materially the same for all policy owners ("Class Policy").

        34.     Plaintiffs are the owners of a Class Policy, which was in force at the time of the

alleged loss.

        35.     Defendant is the liable insurer under the Class Policy.

                                     Terms of the Policy

        36.     The Policy and Class Policy offers the following coverage:

                PROPERTY INSURED AND COVERAGE LIMITS:
                We cover the Season Ski Pass Cost you paid. We cover you against the risk
                of not being able to use your Season Ski Pass due to a covered peril. We
                will reimburse you for the Season Ski Pass Cost minus the applicable Daily
                Rate or Pro- Rata reduction (for the Epic Day Pass) for each day (or portion
                thereof) that you have used your Season Ski Pass during the Ski/Snowboard
                Season.

       37.      The Policy and Class Policy defines a "Covered Peril" as follows:

                PERILS INSURED AGAINST: Subject to the Exclusions and Coverage
                Limits, the Insured has coverage against Loss of use of your Season Ski

                                                 7
           Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 8 of 38




                  Pass if caused by any one of the following unforeseen perils occurring after
                  the effective date of coverage:
                  a) Sickness, Injury or death of you or a family member;
                  b) You have a Pregnancy or Childbirth verified by medical records;
                      coverage is included for pregnant Season Ski Pass Holder's spouse of
                      domestic partner and minor child;
                  c) Your primary residence being made Uninhabitable by Natural Disaster;
                  d) The Destination Resort closes indefinitely due to a Natural Disaster;
                  e) You are subpoenaed, required to serve on ajury, hijacked, quarantined
                      or your travel visa is denied; (perils f - j omitted) (emphasis added)

          38.     The Policy does contain a definition section, but the Policy fails to define

"quarantined."       A quarantine is generally defined as "to isolate from normal relations or

communication,"2 and "a restriction on the movement of people and goods which is intended to

prevent the spread of disease or pests. It is often used in connection to disease and illness,

preventing the movement of those who may have been exposed to a communicable disease, but do

not have a confirmed medical diagnosis. " 3

          39.     The Policy contains no applicable exclusions for viruses, pandemics, related

government orders or actions taken by Vail Resorts, independently or pursuant to such government

orders.

          40.     The Policy defines a Loss as follows:

                  LOSS: Means your inability to use your season Ski Pass due to an unforeseen event,
                  occurrence or circumstance.

                                         CAUSES OF ACTION

                                      Count I: Breach of Contract

          41.     The preceding paragraphs 1 - 40 are incorporated by reference herein.

          42.     Plaintiff and the proposed class members purchased ski pass insurance from

Defendant.


2   https:ljwww.merriam-webster.com/dictionary/guarantine
3   https:ljen.wikipedia.org/wiki/Quarantine
                                                     8
             Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 9 of 38




            43.    The Policy and Class Policies are valid and enforceable contracts between the

Defendant and Plaintiff and proposed class members.

            44.    Plaintiff and the proposed class members substantially performed their obligations

pursuant to the terms of the Policy and Class Policies.

            45.    Plaintiff and the proposed class members suffered a Loss from a Covered Peril as

they are defined under the Policy and Class Policies.

            46.    Defendant has failed to compensate Plaintiff and proposed class member for their

respective Losses as required by the Policy and Class Policies.

            4 7.   As a direct and proximate result of Defendant's breaches, Plaintiff and the proposed

class members have sustained damages that are continuing in nature in an amount to be determined

at trial.

                             Count II: Declaratory and Iniunctive Relief

            48.    The preceding paragraphs 1 - 47 are incorporated by reference herein.

            49.    An actual controversy has arisen and now exists between Plaintiff and the class, on

the one hand, and Defendant, on the other, concerning the respective rights and duties of the parties

under the Policy and Class Policies.

            50.    Plaintiff contends that Defendant has breached the Policy and Class Policies by

failing to timely pay Class Members for their respective Losses by reimbursing each member of

the class for the Season Ski Pass Cost minus the applicable Daily Rate or Pro-Rata reduction (for

the Epic Day Pass) for each day (or portion thereof) that the member has used his/her Season Ski

Pass during the Ski/Snowboard Season.

            51.    Plaintiff, therefore, seeks a declaration of the parties' respective rights and duties

under the Policy and Class Policies and requests the Court to declare the aforementioned conduct


                                                     9
       Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 10 of 38




of Defendant unlawful and in material breach of the Policy and Class Policies so that future

controversies may be avoided.

       52.         Pursuant to a declaration of the parties' respective rights and duties under the Policy

and Class Policies, Plaintiff further seeks an injunction enjoining Defendant ( 1) from continuing

to engage in conduct in breach of the Policy and Class Policies; and (2) ordering Defendant to

comply with the terms of the Policy and Class Policies including payment of all amounts due.


                                     DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a trial by jury.


                            CONCLUSION AND PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

requests relief and judgment against Defendant as follows:

             (a)        That the Court enter an order certifying the class, appointing Plaintiff as

                        a ·representative of the class, appointing Plaintiffs counsel as class

                        counsel, and directing that reasonable notice of this action, as provided

                        by Federal Rule ofCivil Procedure 23(c)(2), be given to the class;

             (b)         For a judgment against Defendant for the causes of action alleged against it;

             (c)         For compensatory damages in an amount to be proven at trial;

             (d)        For a declaration that Defendant's conduct as alleged herein is unlawful

                         and in material breach of the Policy and Class Policies;

             (e)        For appropriate injunctive relief, enjoining Defendant from continuing to

                         engage in conduct related to the breach of the Policy and Class Policies;

             (f)        For pre-judgment and post-judgment interest at the maximum rate

                        permitted by law;
                                                     10
      Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 11 of 38




           (g)   For Plaintiffs' attorney's fees;

           (h)   For Plaintiffs' costs incurred; and

           ©     For such other relief in law or equity as the Court deems just and proper.



May 18, 2020




                                                    Attorney for Plaintiff
                                                    GILL RAGON OWEN, P.A.
                                                    425 W. Capitol Avenue, Suite 3800
                                                    Little Rock, Arkansas 72201
                                                    (501) 376-3800
                                                    (501) 372-3359 (fax)
                                                    potts@gill-law.com




                                              11
               Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 12 of 38


          American Claims Management
          PO Box9030                                                                                    Innovative Solutions
          Carlsbad. CA 92018-9030                                                                        Exceptional Results



                                                                                                              April 9, 2020




James Bradley
3919 Lee Ave
Little Rock, AR 72205

Claim Number                    69061721
Date of Loss                    03/18/2020
Re                              Certificate of Ski Pass Insurance
Season                          19-20

Dear James Bradley:

American Claims Management (hereinafter "ACM") is the authorized claims representative of United Specialty
Insurance Company (hereinafter "USIC"). On behalf of USIC, we acknowledge the claim you made regarding the
COVID-19 (or "virus") crisis and/or Vail's early closure of their North American resorts. Difficult decisions have been
made to prioritize the health and wellbeing of our communities and our global population.

In the event you submitted your premium, USIC issued Season Ski Pass insurance (hereinafter "policy") to you for the
2019-2020 ski/snowboard season. A copy of that policy is available to you via the FAQ section of following web link
https://www.epicpass.com/info/pass-insurance.aspx. We are happy to provide you with a copy of the policy upon
your request.

In considering coverage, we have carefully reviewed the insurance policy referenced above as well as the factual
basis of the presented claim. Based upon our review. we issue this letter to inform you that USIC reserves it rights to
further our evaluation of your claim and the policy to determine whether coverage exists. We will provide you with
additional information as soon as it is readily available.

Our coverage position is explained below.

                                                          The Polley

We discuss below certain provisions of the USIC policy. Please note. however. that our discussion involves only a
partial recitation of the terms. conditions. limitations and exclusions contained in the USIC policy. It is not intended
to supplement, amend, supersede or otherwise alter the USIC policy. USIC does not intend to waive any provision of
the USIC policy by virtue of its discussion. Please consult your copy of the USIC policy for a complete listing of all the
terms. conditions. limitations and exclusions contained therein.

INSURING AGREEMENT: We will provide insurance under the Moster Policy in consideration of your payment of the
Premium.

PROPERTY INSURED AND COVERAGE UMffS: We cover the Season Ski Pass Cost you paid. We cover you against the
risk of not being able to use your Season Ski Pass due to a covered peril. We will reimburse you for the Season Ski
Poss Cost minus the applicable Daily Rate or Pro-Rota reduction (for the Epic Day Pass} for each day (or portion
thereof} that you have used your Season Ski Pass during the Ski/Snowboard Season.

PERILS INSURED AGAINST: Subject to the Exclusions and Coverage Umits, the Insured has coverage against Loss of
use of your Season Ski Pass if caused by any one of the following unforeseen perils occurring after the effective
date of coverage:




                                                                                                           TOL 877.895.1297
                                                         EXHIBIT A                                         FAX 619.744.5094
ACMCloims.com                                                                                         CA License :: 2C37 446
               Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 13 of 38


            American Claims Management
            PO Box 9030                                                                                               innovative Solutions
            Carlsbad, CA 92018-9030                                                                                    Exceptional Results


         a} Sickness, Injury or death of you or a Family Member;

         d} The Destination Resort closes indefinitely due to a Natural Disaster (this coverage does not apply if you
         reside in a state with more than one Destination Resort and at least one of the other Destination Resorts is
         operating};

         e} You are subpoenaed, required to serve on a jury, hijacked, quarantined or your travel visa is denied;

         i} You are a Student (i} who transfers to a school located 100 or more miles from your current school; (ii} who
         is accepted into a foreign study program that will cause you to be out of the country during the ski season;
         (iii} who graduates and accepts a job that is 100 or more miles from your current residence.

EXCLUSIONS: We do not cover any Loss caused by or resulting from:

         d} mental, nervous or psychological conditions or disorders, including but not limited to: anxiety,
         depression, neurosis, phobia, psychosis, or any related physical manifestations thereof;

         f} Loss that occurs when this coverage is not in effect;

DEFINITIONS

EFFECTIVE DATE OF COVERAGE: This insurance will be effective immediately upon acceptance by us of the Premium and shall
remain in effect until the lost day of the Ski/Snowboard Season or the date upon which ski operations are ceased due to an
unforeseen event, whichever is earlier.

DAILY RATE-means $95 per day for an adult poss /age 13 and up/ at all Destination Resorts except; $50 per day at Stevens Pass.
Okemo, Stowe and Sunapee; $35 per day at Afton Alps, Mt. Brighton and Wilmot Mtn. DAILY RATE fora child poss /age 12 and
under/ is $35 per day at all Destination Resorts except$ I 5 per day at Afton Alps, Mt. Brighton and Wilmot Mtn. The DAILY RATE
does not apply to Epic Day Pass. Usage reduction for Epic Day poss will be pro-rated for each usage day and if all days have
been used there is no refund.

FAMILY MEMBER- means the Season Ski Pass Holder's spouse. child, domestic partner, daughter-in-law, son-in-law, brother, sister,
mother, father, grandparents, grandchild, ste,>ehild. step-brother, step-sister, step-parents, parents-in-low, brother-in-law, sister-in-
/ow, aunt, uncle. niece, nephew, legal guardian, caregiver. foster child, ward or legal ward.

NATURAL DISASTER - means a flood, hurricane, tornado, earthquake, fire, wildfire, volcanic eruption. or blizz.ard that is due to
natural causes.

PHYSICIAN - means a licensed practitioner including medical, surgical, or dental, services acting within the scope of his/her
license. The treating Physician may not be the Season Ski Pass Holder, Insured, a traveling companion, a Family Member, or a
business partner.

SICKNESS - in the case of you means an illness or disease diagnosed while your coverage is in effect that is treated by a Physician
and that prevents your use of your Season Ski Pass. as certified by a Physician at the time of Loss: and as to a Family Member
means on illness or disease diagnosed while your coverage is in effect that is treated by a Physician that is either life threatening
or requires your care, as certified by a Physician.


                                                    Insurance Company Position




                                                                                                                        TOL 877.895.1297
                                                                                                                        FAX 619.7 44.5094
·" CM Claims.com                                                                                                    CA License :;c2C37 446
                Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 14 of 38


             American Claims Management
             PO Box9030                                                                                Innovative Solutions
             Carlsbad, CA 92018-9030                                                                    Exceptional Results


Please be advised that regardless of the reason causing you to lose the ability to use your pass, if you are not an
insured, you are ineligible for reimbursement of your pass price. or any portion thereof, from the policy. Please also
note there is no reimbursement of the cost of your pass if the number of times you used your pass, multiplied by the
applicable daily rate, exceeds your pass price.

In review, the concern of contracting the virus may not be covered under peril (a) because it is not considered
Sickness, as defined by the policy, unless your physician certifies you actually contracted the disease. The policy
may not provide you reimbursement for governmental authority(s) recommendation or to avoid, or bars travel,
and/or ''hold in place".

Anxiety, depression, psychological disorders, etc., experienced due to concerns of the virus. travel restrictions
imposed. causing the inability to use your pass could disqualify any reimbursement pursuant to exclusion (d).

Further. Vail's decision to close their resorts due to the concern of COVID-19 may not be covered under peril (d)
since the reason of the closure is not a Natural Disaster as that term is defined by the policy.

In regard to peril (i). in the event a student's school closed early and the student returned home for on-line classes.
it is possible no coverage exists for that cause of losing the ability to use the ski/snowboard season pass.

At this time, a final coverage determination has not been made whether pass holders with insurance will receive a
reimbursement.

USIC reserves the right under the policy and applicable law to cite additional policy provisions as may be
appropriate that may further limit the application of coverage under the applicable coverage parts of the USIC
policy. The foregoing letter is premised upon the information previously obtained, and the terms and conditions of
the policy. By limiting policy references to those cited, USIC does not waive any other policy provisions. The
insurance policy in its entirety is incorporated by reference as if it had been stated in full.

We sincerely hope that all of you, your friends and your loved ones remain safe during this unprecedented time
and that the world comes together to move past the challenges we currently face.

Sincerely.


Debbie Dettmer
Vail Claims Adjuster
(303) 834-4547
Fax number. (760) 827-4844
ddettmer@acmclaims.com




                                                                                                          TOL 877.895.1297
                                                                                                          FAX 619.744.5094
_:, CMCloir1s.corr,                                                                                  CA License :;2C37446
               Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 15 of 38


          American Claims Management
          PO Box9030                                                                                    Innovative Solutions.
          Carlsbad, CA 92018-9030                                                                        Exceptional Results.



May 7, 2020



James Bradley
3919 Lee Ave
Little Rock, AR 72205

Claim Number                    69061721
Date of Loss                    03/18/2020
Re                              Certificate of Sid Pass Insurance
Season                          2019 to 2020


Dear Guest:

American Claims Management (hereinafter "ACM") is the authorized claims representative of United Specialty
Insurance Company (hereinafter "USIC"). If the premium was paid, USIC issued a Certificate of Season Ski Pass
Insurance (hereinafter "Policy") to you for the 2019-2020 ski/snowboard season. A copy of that Policy is available to
you via the FAQ section of following web link: https://www.epicpass.com/info/pass-insurance.aspx. We are happy
to provide you with a copy of the Policy upon your request.

The basis of you not being able to use your pass may include, but not limited to, Vail Resorts' decision to close their
North American Resorts on March 15, 2020 instead of April 15, 2020, travel restrictions imposed due to the COVID-19
pandemic, isolation to prevent the spread of COVID-19, or other reason(s), not including contraction of the virus,
but associated with COVID-19.

Based upon review of the Policy issued to you by USIC, we regret to inform you there is no coverage provided for
your claim under the USIC Certificate of Season Ski Pass Insurance. Our coverage position is explained below.
Please refer to Vail Resorts' website for additional information. The website address is as follows:
https://www.epicpass.com.

                                                          The Polley

Certain provisions of the USIC Policy are discussed below. Please note, however, that our discussion involves only a
partial recitation of the terms, conditions, limitations, and exclusions contained in the USIC Policy. It is not intended
to supplement, amend, supersede or otherwise alter the USIC Policy. USIC does not intend to waive any provision of
the USIC Policy by virtue of its discussion. Please consult your copy of the USIC Policy for a complete listing of all the
terms, conditions, limitations, and exclusions contained therein.

INSURING AGREEMENT: We will provide insurance under the Master Policy in consideration of your payment of the
Premium.

PROPERTY INSURED AND COVERAGE UMITS: We cover the Season Ski Pass Cost you paid. We cover you against the
risk of not being able to use your Season Ski Pass due to a covered peril. We will reimburse you for the Season Ski
Pass Cost minus the applicable Daily Rate or Pro-Rota reduction (for the Epic Day Pass) for each day (or portion
thereof) that you have used your Season Ski Pass during the Ski/Snowboard Season.

PERILS INSURED AGAINST: : Subject to the Exclusions and Coverage Limits, the Insured has coverage against Loss of
use of your Season Ski Pass if caused by any one of the following unforeseen perils occurring after the effective
date of coverage:




                                                                                                           TOL 877.895.1297
                                                                                                          FAX 619.744.5094
ACMClaims.com                                          EXHIBIT B                                      CA License #2C37 446
               Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 16 of 38


            American Claims Management
            PO Box 9030                                                                                               Innovative Solutions.
            Carlsbad. CA 92018-9030                                                                                    Exceptional Results


         a} Sickness. Injury or death of you or a Family Member;

         d} The Destination Resort closes indefinitely due to a Natural Disaster (this coverage does not apply if you
         reside in a state with more than one Destination Resort and at least one of the other Destination Resorts is
         operating};

         e} You are subpoenaed. required to serve on a jury. hijacked, quarantined or your travel visa is denied;

         f} You are called to military service; your military leave is revoked; you are deployed or you ore reassigned;

         i} You are unable to use your Season Ski Pass due to the inability to travel to the United States due to a U.S.
         Tourist Visa rejection or denial or failure to obtain the visa required to enter the United States.

EXCLUSIONS: We do not cover any Loss caused by or resulting from:

         d} mental, nervous or psychological conditions or disorders. including but not limited to: anxiety.
         depression, neurosis. phobia. psychosis. or any related physical manifestations thereof;

         f} Loss that occurs when this coverage is not in effect;

DEFINfflONS

EFFECTIVE DATE OF COVERAGE: This insurance will be effective immediately upon acceptance by us of the Premium and shall
remain in effect until the lost day of the Ski/Snowboard Season or the dote upon which sk.i operations ore ceased due to on
unforeseen event. whichever is earlier.

DAILY RATE-means $95 per day for on adult poss (age 13 and up) at all DesHnotion Resorts except; $50 per day at Stevens Poss.
01<.emo, Stowe and Sunapee; $35 per day at Afton Alps, Mt. Brighton and Wilmot Mtn. DAILY RATE fora child poss (age 12 and
under) is $35 per day at all Destination Resorts except $15 per day at Afton Alps, Mt. Brighton and Wilmot Mtn. The DAILY RATE
does not apply to Epic Doy Poss. Usage reduction for Epic Doy poss will be pro-roted for each usage day and if all days hove
been used there is no refund.

FAMILY MEMBER- means the Season Sk.i Poss Holder's spouse, child, domestic partner, daughter-in-low, son-in-low, brother. sister,
mother, father, grandparents, grandchild, step-child, step-brother, step-sister, step-parents, parents-in-low, brother-in-low, sister-in-
/ow, aunt, uncle, niece, nephew, /ego/ guardian, caregiver, foster child, word or /ego/ word.

NATURAL DISASTER - means a flood, hurricane, tornado, eorthquok.e, fire, wildfire, volcanic eruption, or blizz.ord that is due to
natural causes.

PHYSICIAN - means a licensed practitioner including medical, surgical, or dental, services acting within the scope of his/her
license. The treating Physician may not be the Season Sk.i Poss Holder, Insured, a traveling companion, a Family Member, or a
business partner.

SICKNESS - in the case of you means on illness or disease diagnosed while your coverage is in effect that is treated by a Physician
and that prevents your use of your Season Sk.i Poss, as certified by a Physician at the time of Loss: and as to a Family Member
means on illness or disease diagnosed while your coverage is in effect that is treated by a Physician that is either life threatening
or requires your core, as certified by a Physician.


                                                    Insurance Company Position




                                                                                                                        TOL 877.895.1297
                                                                                                                        FAY 619.744.5094
ACMCloims.com                                                                                                       CA License :;2C37 446
               Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 17 of 38


             American Claims Management
             PO Box 9030                                                                                  Innovative Solutions.
             Carlsbad, CA 92018-9030                                                                       Exceptional Results


Under the Policy, USIC agreed to cover the Season Sid Pass cost you paid in the event you could not use your pass
due to a covered peril, subject to limitations. terms, and conditions contained in the Policy. Please be advised that
regardless of the reason causing you to lose the ability to use your pass, if you are not an insured, you are ineligible
for reimbursement of your pass price, or any portion thereof, from the Policy. Please also note there is no
reimbursement of the cost of your pass if the number of times you used your pass, multiplied by the applicable daily
rate, exceeds your pass price.

Please be advised that per the definition of "Effective Date of Coverage" coverage started on the day the premium
of this insurance was received and ended on March 15, 2020 which is the last day of the ski/snowboarding season
at Vail Resorts. There is no coverage for any peril occurring outside the coverage period.

Your file was designated as one filed due to either Vail Resort's early closing of their North American Resorts,
domestic, and international travel restrictions imposed due to the COVID-19 pandemic, or other reason(s), not
including contraction of the virus, but associated with COVID-19.

Be advised, in the event you are military personnel, and your leave was revoked prior to March 15, 2020 due to the
COVID-19 pandemic, your claim will be accepted under peril (f) upon our receipt and review of the order revoking
your leave.

The Policy does not provide reimbursement for governmental authority(s) recommendation to avoid and/or bars
domestic travel. and/or "hold in place". If you were unable to use your Ski Pass due to the inability to travel to the
United States due to a U.S. Tourist Visa rejection, your claim is covered under peril (i) if the rejection occurred prior to
the end of the coverage period. Confirmation of the Visa rejection is needed and should be sent to us for review.

In further review, the concern of you or a family member contracting the virus is not covered under peril (a)
because it is not "Sickness", as that term is defined by the Policy. In the event your "Physician" certified you or a
family member contracted the disease, please have your "Physician" complete the medical form previously sent to
you and return it to our office for our review and further determination of coverage.

In the event of quarantine, as mentioned by peril (e), coverage may apply in the event you are diagnosed as
having or suspected of having COVID-19. If you are quarantined, by "Physician's" orders, before March 15, 2020,
provide us with your "Physician's" certification that your "Physician" placed you in quarantine. We will review the
"Physician's" order to determine whether coverage applies.

Further, Vail Resorts' decision to close their resorts due to the concern of COVID-19 is not covered under peril (d)
since the reason of the closure is not a "Natural Disaster" as defined by the Policy.

Please also note that anxiety, depression, psychological disorders, etc., experienced due to concerns of COVID-19,
or travel restrictions imposed, causing the inability to use your pass will disqualify any reimbursement pursuant to
excluslon (d).

USIC reserves the right under the Policy and applicable law to cite additional Policy provisions as may be
appropriate that may further limit the application of coverage under the applicable coverage parts of the USIC
Policy. The foregoing letter is premised upon the information previously obtained, and the terms and conditions of
the Policy. By limiting Policy references to those cited, USIC does not waive any other Policy provisions. The Policy in
its entirety is incorporated by reference as if it had been stated in full.

If you have additional information which you believe may affect this coverage position, please immediately
forward it to ACM as it may affect our determination of coverage.

Sincerely,


Debbie Dettmer
Vail Claims Adjuster
(303) 834-4547
Fax number. (760) 827-4844
ddettmer@acmclaims.com

                                                                                                             TOL 877.895.1297
                                                                                                             FAX 619.744.5094
.;c~"1c1aims.corn                                                                                       C.A License =2C37446
              Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 18 of 38


            American Claims Management
            PO Box 9030                                                                                  innovative Solutions
            Carlsbad, CA 92018-9030                                                                       Exceptional Results


Several states, within the United States of America, require ACM, working on behalf of USIC, to Include specific
language within this letter. If you are a resident of one of those states, see below:

Callfomla

If you believe this claim has been wrongfully denied or rejected. you may have the matter reviewed by the
California Department of Insurance. The address is State of California Department of Insurance. Claims Services
Bureau. 11th Floor, 300 South Spring Street, South Tower, Los Angeles, California 90013. The telephone number is 1-
800-927-4357 (Calling from within CA); 213-897-8921 (Outside California).

Connecticut

If you do not agree with this decision. you may contact the Division of Consumer Affairs within the Insurance
Department.
Connecticut Insurance Department
Consumer Affairs Division
P.O. Box816
Hartford, CT 06142-0816
800-203-3447 or (860) 297-3900
E-mail address: ctinsdept.consumeraffairs@po.state.ct.us

Florida

Your Insurers are committed to the prompt and fair handling of all claims for coverage. If you believe that our
position is incorrect or constitutes a wrongful denial. reservation of rights or rejection of this claim, you may have the
matter reviewed by the Florida Division of Consumer Services by calling (877) 693-5236. or by writing to the Division
at this address:
Florida Chief Financial Officer
Division of Consumer Services.
200 East Gaines Street,
Tallahassee. FL 32399-0322

Illinois

Further to Part 919 of the Rules of the Illinois Department of Insurance requires that our company advise you that if
you wish to take this matter up with the Illinois Department of Insurance. it maintains a Consumer Division in Chicago
at 100 W. Randolph Street. Suite 15-100, Chicago, Illinois 60601 and in Springfield at 320 West Washington Street.
Springfield, Illinois 627 67.

Nebraska

If you believe this claim has been wrongfully denied or rejected. you may have the matter reviewed by the
Nebraska Department of Insurance. The address is:
941 ''O" Street. Suite 400
Lincoln, NE 68508-3639
(409) 471-2201
(409) 471-4610- Fax

New Hampshire

   We will, of course, be available to you to discuss the position we have taken. Should you, however, wish to take
this matter up with the New Hampshire Insurance department, It maintains a service division to Investigate
complaints at 21 South Fruit Street, Suite 14, Concord, New Hampshire 03301. The New Hampshire Insurance
department can be reached, toll-free, by dlalDng 1-800-852-3416.

New Mexico

If you believe that the Company has wrongfully denied or rejected any part of this claim. you may have the New
Mexico Department of Insurance review the matter. The address and telephone number of the appropriate unit at
                                                                                                             TOL 877.895.1297
                                                                                                             FAX 619.744.5094
.A CMC!aims.com                                                                                        C.'- License "2C37446
                Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 19 of 38


           American Claims Management
           PO Box9030                                                                                 Innovative Solutions
           Carlsbad, CA 92018-9030                                                                     Exceptional Results.


the Department of Insurance is:
New Mexico Public Regulation Commission
Insurance Division
1120 Paseo De Peralta
P.O. Box 1269
Santa Fe. NM 87501
Phone: (888) 427-5772

New York

Should you wish to take this matter up with the New York State Insurance Department, you may file with the
Department either on its website at:

www.ins.state.ny.us/complhow.htm

Or you may write to or visit the Consumer Services Bureau. New York State Insurance Department at: 25 Beaver
Street, New York, NY 10004; One Commerce Plaza. Albany. NY 12257; 200 Old Country Road, Suite 340. Mineola. NY
11501: or Walter J. Mahoney Office Building. 65 Court Street. Buffalo. NY 14202.

Rhode Island

We will be available to you to discuss the position we have taken. Should you. however. wish to contact the Rhode
Island Department of Business Regulation. you may do so at the address listed below. In certain limited
circumstances the Department may have jurisdiction pursuant to R.I. Gen. Laws § 27-9 .1-6 and therefore. you may
be able to have the matter reviewed by the Department. The Department of Business Regulation does not have
authority to settle or arbitrate claims. determine liability or order an Insurer to pay a claim. Rhode Island Department
of Business Regulation Insurance Division 233 Richmond Street. Providence, Rhode Island 02903 The Rhode Island
Department of Business Regulation. Insurance Division can be contacted by telephone at 401-462-9520.

Washington

If you have questions or concerns about the actions of your insurance company or agent, or would like information
on your rights to file an appeal. contact the Washington state Office of the Insurance Commissioner's consumer
protection hotline at 1-800-562-6900 or visit www.insurance.wa.gov. The insurance commissioner protects and
educates insurance consumers. advances the public interest. and provides fair and efficient regulation of the
insurance industry.

West Virginia

If you believe this claim has been wrongfully denied or rejected. you may have the matter reviewed by the West
Virginia Consumer Service Division:
West Virginia Offices of Insurance Commissioner
Attn: Consumer Service Division
P.O. Box 50540
Charleston. West Virginia 25305-0540
Telephone: Toll Free 1-888-TRY WVIC (888-879-9842) TTY l-800-435-7381
Website address: www.wvinsurance.gov




                                                                                                         TOL 877.895.1297
                                                                                                         FAX 619.744.5094
ACMClaims.corn                                                                                      CA. License #2C37 446
                         Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 20 of 38

                                                                CERTIFICATE OF SEASON SKI PASS INSURANCE
                                                                       UNITED SPECIALTY INSURANCE eot.FANY
                                           SEASON SKI PASS INSURANCE COVERAGE UNDER MASTER POLICY NUMBER: EYHBDISP0317
                     This is to certify that the undersigned has arranged insurance as hereinafter specified and underwritten by United Specialty Insurance Company.
                                                            Please keep this document as your record of coverage under the plan.

INSURING AGREEMENT: We will provide insurance under the Master Policy in consideration of your payment of the Premium.
EFFECTIVE DATE OF COVERAGE: This insurance will be effective immediately upon acceptance by us of the Premium and shall remain in effect until the last day of the Ski/Snowboard
Season or the date upon which ski operations are ceased due to an unforeseen event whichever is earlier.
PROPERTY INSURED AND COVERAGE LIMITS: We cover the Season Ski Pass Cost you paid. We cover you against the risk of not being able to use your Season Ski Pass due to a
covered peril. We will reimburse you for the Season Ski Pass Cost minus the applicable Daily Rate or Pro-Raia reduction (for the Epic Day Pass) for each day (or portion thereof) that you
have used your Season Ski Pass during the Ski/Snowboard Season.

PERILS INSURED AGAINST: Subject to the Exclusions and Coverage Limits, the Insured has coverage against Loss of use of your Season Ski Pass if caused by any one of the following
unforeseen perils occurring aft.- the BifBcti'ltl dalB ofcowraa«
           a)     Sickness, Injury or death of you or a Family Member;                               g)     You or a resident relative have an involuntary, employer-initiated transfer that
            b)    You have a Pregnancy or Childbirth verified by medical records;                           (i) is within the same organization for which you or a resident relative have
                  coverage is included for pregnant Season Ski Pass Holder's                                been continuously employed for at least one year immediately preceding the
                  spouse or domestic partner and minor child;                                               transfer; and Oi) involves your or a resident relatives relocation to a Primary
            c)    Your Primary Residence being made Uninhabitable by Natural                                Residence 100 or more miles from your current Primary Residence;
                  Disaster;                                                                          h)     You or a resident relative are involuntarily terminated or laid off by an
            d)    The Destination Resort closes indefinitely due to a Natural Disaster                      employer for whom you or a resident relative have been continuously
                  (this coverage does not apply if you reside in a state with more                          employed for at least one-year immediately preceding the termination or lay
                  than one Destination Resort and at least one of the other                                 off; or involves a non-renewal of a work visa. This provision is not applicable
                  Destination Resorts is operating);                                                        to temporary employment independent contractors or self-employed persons;
            e)    You are subpoenaed, required to serve on a jury, hijacked,                         i)     You are a Student (i) who transfers to a school located 100 or more miles from
                  quarantined or your travel visa is denied;                                                your current school; (ii) who is accepted into a foreign study program that will
            f)    You are called to military service; your military leave is revoked;                       cause you to be out of the country during the ski season; (iii) who graduates
                  you are deployed or you are reassigned;                                                   and accepts a job that is 100 or more miles from your current residence.
                                                                                                     j)     You are unable to use your Season Ski Pass due to the inability to travel to the
                                                                                                            United States due to a U.S. Tourist VIS8 rejection or denial or failure to obtain
                                                                                                            the visa required to enter the United States. Evidence of visa application and
                                                                                                            copy of formal rejection or denial will be required as proof of loss.

EXCLUSIONS: We do not cover any Loss caused by or resulting from:
a)    an intentional act. except for suicide or attempted suicide by you or a family member.
b)    any felony or criminal acts committed by you;
d)    mental, nervous or psychological conditions or disorders, including but not limited to: anxiety, depression, neurosis, phobia, psychosis, or any related physical manifestations thereof,
e)    use of narcotics, controlled substances or alcohol;
f)    Loss that occurs when this coverage is not in effect;
g)    An Injury, Sickness or other medical condition which, within the 120 day period immediately preceding your coverage effective date: (i) first manifested itself, worsened or became
      acute or had symptoms which would have prompted a reasonable person to seek diagnosis, care or treatment (ii) for which care or treatment was given or recommended by a
      Physician; or (iii) required taking prescription drugs or medicines, unless the condition for which the drugs or medicines are taken remains controlled without any change in the
      required prescription drugs or medicines.
h)    Hostile or warlike action in time of peace or war, including action in hindering, combating, or defending against an actual, impending or expected attack, by any government or
      sovereign power (de jure or de facto), or by any authority maintaining or using military, naval or air forces; or by military, naval or air forces or by an agent of any such government
      power, authority or forces, it being understood that any discharge, explosion or use of any weapon of war employing nuclear fission or fusion shall be conclusively presumed to be
      such a hostile or warlike action by such governmental power, authority or forces. Civil disorder, riot, insurrection, rebellion, revolution, civil war, usurped power or action taken by
      governmental authority in hindering, combating or defending against such an occurrence, and seizure or destruction under quarantine, or customs regulations, confiscation by order
      of any government or public authority, or risks of contraband or illegal transportation or trade.

Exclusion g. is waived if the following conditions are met 1. The Season Ski Pass Insurance is purchased at the same time you make the Initial Payment for the Season Ski Pass; or 2.
All the lnsured's are medically able to ski/snowboard when the Season Ski Pass Insurance Cost is paid. The Initial Payment means the first payment made to the lnsured's Season Ski
Pass Supplier toward the cost of the Season Ski Pass.

DEFINmONS:
DAILY RATE - means $95 per day for an adult pass (age 13 and up) at all Destination Resorts except $50 per day at Stevens Pass, Okemo, Stowe and Sunapee; $35 per day at Afton
Alps, Mt Brighton and Wilmot Min. DAILY RATE for a child pass (age 12 and under) is $35 per day at all Destination Resorts except $15 per day at Afton Alps, Mt Brighton and Wilmot
Min. The DAILY RATE does not apply to Epic Day Pass. Usage reduction for Epic Day pass will be pro-rated for each usage day and if all days have been used there is no refund.
DESTINATION RESORT - means the ski resort where you expected to use your Season Ski Pass.
INJURY - in the case of you means accidental bodily injury that occurs while your coverage is in effect that prevents your use of your Season Ski Pass, as certified by a Physician at the
time of Loss; and as to a Family Member, means accidental bodily injury that occurs while your coverage is in effect and that is either life threatening or requires your care, as certified by a
Physician.
INSURED - means any person for whom the Premium has been paid and accepted by us.
FAMILY MEMBER - means the Season Ski Pass Holder's spouse, child, domestic partner, daughter-in-law, son-in-law, brother, sister, mother, father, grandparents, grandchild, step-child,
step-brother, step-sister, step-parents, parents-in-law, brother-in-law, sister-in-law, aunt uncle, niece, nephew, legal guardian, caregiver, foster child, ward or legal ward.
LOSS - means your inability to use your Season Ski Pass due to an unforeseen event occurrence or circumstance.
NATURAL DISASTER- means a flood, hurricane, tornado, earthquake, fire, wildfire, volcanic eruption, or blizzard that is due to natural causes.
PHYSICIAN - means a licensed practitioner including medical, surgical, or dental, services acting within the scope of his/her license. The treating Physician may not be the Season Ski
Pass Holder, Insured, a traveling companion, a Family Member, or a business partner.
PREMIUM- means the amount paid for the Season Ski Pass insurance coverage. Premium is 100% fully earned at inception. Premium includes 3% Colorado Surplus Lines Tax.
PRIMARY RESIDENCE - means your fixed, permanent and principal home for legal and tax purposes.
RESIDENT RELATIVE- means a person who is either the spouse (or domestic partner) or blood relation of the Insured and lives in the same home.
SEASON SKI PASS Ha.DER- means the person whose nane and likeness appear on the Season Ski Pass issued by the Season Ski Pass Supplier.
                                                                                                                       Cenificate oflnsurance - Ski Pass Coverage v I 2019-20 season
                          Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 21 of 38

SEASON SKI PASS SUPPLIER- means any company that provides a Season Ski Pass for purchase.
SEASON SKI PASS - means any lift ticket access pass for multiple day usage throughout the duration of the SkVSnowboard Season.
SICKNESS- in the case of you means an illness or disease diagnosed while your coverage is in effect that is treated by a Physician and that prevents your use of your Season Ski Pass,
as certified by a Physician at the time of Loss; and as to a Family Member means an illness or disease diagnosed while your coverage is in effect that is treated by a Physician that is either
life threatening or requires your care, as certified by a Physician.
SKL'SNOVt110ARD SEASON- the period starting on October 15, 2019 and ending on April 15, 2020.
SEASON SKI PASS COST - means the purchase price of the Season Ski Pass.
STUDENT - means college student with at least twelve (12) credits for undergrads or six (6) for graduate students.
UNINHABITABLE - means the building structure is unstable and there is risk of collapse in whole or in part; or there is exterior or structural damage allowing elemental intrusions, such as
rain, wind, hail or flood; or there are immediate safety hazards that have yet to be deared and the home cannot be OCaJpied.
WE, US, or OUR- means United Specialty Insurance Company.
YOU or YOUR - means the Insured, as the context requires.

TERMINATION OF INSURANCE: This insurance shall automatically terminate without notice to you on the last day of the Ski/Snowboard Season.

VALUATION: The value of the Season Ski Pass will be determined at the time of Loss and will be the Season Ski Pass Cost minus the applicable Daily Rate for each day (or portion thereof)
that you have used of your Season Ski Pass during the SkVSnowboard Season.

OTHER INSURANCE: If a Loss is also covered by other insurance, we will pay only the proportion of the Loss that this amount of insurance bears to the total amount of insurance covering
the Loss.

DUTIES YOU HAVE AFTER A LOSS: You will give prompt notice to our authorized representative, listed below. The notice should include: a description of the Loss, the name of the
Season Ski Pass Supplier, the Season Ski Pass Cost and the date the Season Ski Pass was purchased. All daims under the Policy must be submitted as soon as reasonably
possible but, in any event. no later thai July 15, 2020.
                           IF YOU HAVE A LOSS:            American Claims Management                                          Telephone #1-877-895-1297
                           write to:                      P.O. Box 9030                                                       lntemalional CaHing: +1-385-219-3411
                                                          Carlsbad, CA 92011-9030
                           Or email to:                   NewLosses@ACMClaims.com                                             Or fax #760-827-4081
     Or report online via smartphone or computer          https://www.acmdaims.com/secureforms2/daim/vail

PROOF OF LOSS: Documentation requested must be provided to American Claims Mlllegement no more than 90 days after a covered Loss occurs or claim is made, or as
soon after that as is reasonably possible. Failure to provide acceptable proof of loss will cause your claim to be closad without payment

CONCEALMENT, MISREPRESENTATION AND FRAUD: If you commit fraud by intentionally concealing or misrepresenting a material fact concerning the insurance evidenced by this
Certificate you will void your insurance under this policy and be subject to prosecution.

EXAMINATION UNDER OATH: Before recovering for any Loss, if requested, you:
Will send us a sworn statement of loss containing the information we request to settle your claim within 60 days of our request;
Will agree to examinations under oath at our request
Will produce others for examination under oath at our request
Will provide us with all pertinent records needed to prove the loss; and
Will cooperate with us in the investigation or settlement of the loss

LOSS PAvt.ENT/OTHER RECOVERIES: We will pay or make good any covered Loss under the insurance evidenced by this Certificate within 30 days after we reach agreement with you,
or the entry of final judgment or the filing of an arbitration award, whichever is earlier. We will not be liable for any parl of a Loss which has been paid or made good by others.

LEGAL ACTION AGAINST US: No one may bring legal action against us unless there has been full compliance with all terms of the insurance evidenced by this Certificate; and
such action is brought within one year after you first have knowledge of a Loss.
TRANSFER OF COVERAGE: Coverage under the policy cannot be transferred by the Insured to anyone else.
OPTIONAL ARBITRATION: In the event you and we fail to agree as to the interpretation or applicability of any of the terms of our Insurance, you may elect to resolve the disagreement
by binding arbitration in accordance with the statutory rules and procedures of the state of Colorado or in accordance with the Commercial Arbitration Rules of the American Arbitration
Association. This option is granted to you subject to the following terms and conditions:
Any arbitration daim instituted to determine coverage under the insurance evidenced by this Certificate must be filed within one year of the OCaJrrence causing the Loss (which in the case
of Sickness is the date you first experience symptoms, and in the case of Injury is the date the Injury OCaJrs ).
This optional arbitration dause is intended to grant an additional right to you. All other terms and conditions of this contrad remain the same, and no rights or duties of yours or ours shall
be diminished or negated by reason of this dause or exercise of this option.
CANCELLATION: The insurance evidenced by this Certificate may be canceled at any time by you, upon providing notice in writing to us or Beecher Carlson Insurance Services LLC.
Premium is fully earned and there shan be no return premium due you.
CHANGES: This Certificate and the Master Policy contains agreements between you and us concerning the insurance afforded. This Certificate's terms can be amended or waived only by
endorsement issued by us and made a part of the Master Policy.
SERVICE OF SUIT: In the event the Company fails to pay any amount daimed to be due, the Company, at the insured's request will submit to a court of competent jurisdiction within the
United States and wiD comply with all requirements necessary to give such court jurisdiction. All matters arising hereunder shall be determined in accordance with the law and practice of
such court. Further, pursuant to any statute of any state, territory or dislrid of the United States which makes provision therefore, the Company designates the Superintendent
Commissioner or Director of Insurance, or other officer specified for that purpose in the Statute, or his successor or successors in office, as our true and lawful attorney
upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of this contrad of
insurance, and hereby designated the above named as the person to whom the said officer is authorized to mail such process or a true copy thereof.
IF YOU HAVE ANY QUESTIONS REGARDING THE INSURANCE COVERAGE PROVIDED BY THIS CERTIFICATE: Please contact your agent
                     Beecher Carlson Insurance Services                      Telephone # 303-996-5456 or IIJ03-996-541J
                     8000 E. Maplewood Ave., Suite 350                       Or fax m~70-3067
                     Greenwood Village, CO 80111                             Or emaH: btaylor@beechercarfson.com or shayes@beechercarfson.com

 This contract is delivered as a surplus lines coverage under the "Nonadmitted Insurance Act'. The insurer issuing this contract is not licensed in Colorado but is an approved nonadmilted
insurer. Them is no proleclion under the provisions ofthe "Colorado Guaranty Association Act •



                                                                                                                      Certificate of Insurance - Ski Pass Coverage vi 2019-20 season
                                                                           EXHIBITC
             Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 22 of 38




                                                                 Renewal Certificate

                                       United Specialty Insurance Company
                                                                                                            Policy Number: EYHBDISP0317

ITEM 1. Named Insured and Mailing Address:

Vail Resorts, Inc.
390 lnterlocken Crescent
Broomfield, CO 80021

AGENT NAME AND ADDRESS:

Beecher Carlson Insurance Services, LLC
8000 E. Maplewood Ave.
Suite 350
Greenwood Village, CO 80111

ITEM 2. Policy Period:                                  From: 03/01/2019                                                      To: 03/01/2020
                                    12:01 A.M. Standard Time at the address of the Named Insured as stated herein.




In consideration of the renewal premium stated, the above numbered policy Is renewed for the period specified, subject to the terms conditions thereof, except
                                                              as otherwise specified herein.




    ANNUAL PREMIUM                               TAX                  POLICY and/or INSPECTION FEE                                TOTAL PAID

$ See Below                             $                            $                                                  $ See Below

•   NO CHANGES FROM PREVIOUS TERM

~ CHANGES ON ENDORSEMENT BELOW ARE APPLICABLE WITH ABOVE INCEPTION DATE

Premiums are as per Individual Certificates and Monthly Report.

BDI 00 01 10 16- amended effective 03/01/2019


All other forms and endorsements are per Master policy.




                                               __,,¾1cu~~<A--<-_.._____
                                                                PRESIDENT
                                                                                                            A&.~  AUTHORIZED REPRESENATIVE



                                                              EXHIBITD
                  Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 23 of 38




                                                          CERTIFICATE OF SEASON SKI PASS INSURANCE
                                                         UNITED SPECIALTY INSURANCE COMPANY
                                    SEASON SKI PASS INSURANCE COVERAGE UNDER MASTER POLICY NUMBER: EYHBDISP0317
                 This is to certify that the undersigned has arranged insurance as hereinafter specified and underwritten by United Specialty Insurance Company.
                                                        Please keep this document as your record of coverage under the plan.

INSURJNG AGREEMENT: We will provide insurance under the Master Policy in consideration of your payment of the Premium.
EFFECTIVE DATE OF COVERAGE: This insurance wiH be effective immediately upon acceptance by us of the Premium and shall remain In effect until the last day of the
Sid/Snowboard Season or the date upon which ski operations are ceased due to an unforeseen evenl whichever is eartier.
PROPERTY INSURED AND COVERAGE LIMITS: We cover the Season Ski Pass Cost you paid. We cover you against the risk of not being able to use your Season Ski
Pass due to a covered peril. We will reimburse you for the Season Ski Pass Cost minus the applicable Daily Rate or Pro-Raia rewction (for the Epic Day Pass) for each
day (or portion thereof) that you have used your Season Ski Pass during the SkVSnowboard Season.

PERILS INSURED AGAINSl: Subject to the Exdusions and Coverage Limits, the Insured has coverage against Loss of use of your Season Ski Pass if caused by any one
of the folowing unforeseen perils occurring dw lhe Blfectlye date ofcovnqa·
           a)        Sickness, Injury or death of you or a Famiiy Member;                     g)    You or a raeldent relatlva have an involuntary, employer-initiated
            b)       You have a Pregnancy or Childbirth verified by medical                         transfer that Q) is within the same organization for which you or a
                     records; coverage Is induded for pregnant Season Ski Pass                      r•ldent relallva have been continuously employed for at least one
                     Holder's spouse or domestic partner and minor child;                           year immedately preceding the transfer; and Qij involves your or a
            c)       Your Primary Residence being made Uninhabitable by                             resident relallvea relocation to a Primary Residence 100 or more
                     Natural Disaster;                                                              mies from your current Primary Residence;
            d)       The Destination Resort doses indefinitely due to a Natural               h)    You or a realdent relative are involuntarily terminated or laid off by an
                     Disaster (this coverage does not apply if you reside in a                      employer for whom you or a r•ldent relative have been continuously
                     state with more than one Destination Resort and at least                       employed for at least one-year immediately preceding the termination
                     one of the other Destination Resorts is operating);                            or lay off; or involves a non-renewal of a work visa. This provision is
            e)       You are subpoenaed, required to serve on a jury, hijacked,                     not applicable to temporary employmenl independent contractors or
                     quarantined or your travel visa is denied;                                     self-employed persons;
            f)       You are called to military service; your military leave is               i)    You are a Student Q) who transfers to a school located 100 or more
                     revoked; you are deployed or you are reassigned;                               miles from your current school; (Ii) who is accepted into a foreign study
                                                                                                    program that wili cause you to be out of the country during the ski
                                                                                                    season; Qii) who graduates and accepts a job that is 100 or more miles
                                                                                                    from your current residence.
                                                                                              j)    You are unable to use your Season Ski Pass due to the inability to
                                                                                                    travel to the United States due to a U.S. Tourist Visa rejection or denial
                                                                                                    or failure to obtain the visa required to enter the United States.
                                                                                                    Evidence of visa application and copy of formal rejection or denial will
                                                                                                    be required as proof of loss.
EXCLUSIONS: We do not cover any Loss caused by or resulting from:
a)  an intentional acl except for suicide or attempted suicide by you or a family member.
b)  any felony or criminal acts committed by you;
d)  mental, necvous or psychological conditions or disorders, including but not limited to: anxiety, depression, neurosis, phobia, psychosis, or any related physical
    manifestations thereat,
e)  use of narcotics, controlled substances or alcohol;
f)  Loss that occurs when this coverage is not in effecl;
g) An Injury, Sickness or other medical condition which, within the 120 day period immediately preceding your coverage effective date: Q) first manifested itself, worsened
    or became acute or had symptoms which would have prompted a reasonable person to seek diagnosis, care or treatment (ii) for which care or treatment was given or
    recommended by a Physician; or (iii) required taking prescription drugs or medicines, unless the condition for which the drugs or medicines are taken remains controlled
    without any change in the required prescription drugs or medicines.
h) Hostile or warlike action in time of peace or war, including action in hindering, combating, or defending against an actual, impending or expected attack,       by any
    government or sovereign power (de jure or de facto), or by any authority maintaining or using mifitary, naval or air forces; or by military, naval or air forces or by an
    agent of any such governmenl power, authority or forces, It being understood that any discharge, explosion or use of any weapon of war employing nuclear fission or
    fusion shan be conclusively presumed to be such a hostile or warlke action by such governmental power, authority or forces. Civil disorder, riol insurrection, rebellion,
    revolution, civil war, usurped power or action taken by governmental authority in hindering, combating or defending against such an occurrence, and seizure or
    destruction under quarantine, or customs regulations, confiscation by order of any government or pubric authority, or risks of contraband or illegal transportation or
    trade.

Exclusion g. is waived if the following condi6ons are met 1. The Season Ski Pass Insurance is purchased at the same time you make the Initial Payment for the Season
Ski Pass; or 2. All the lnsured's are medically able to ski/snowboard when the Season Ski Pass Insurance Cost is paid. The Initial Payment means the first payment made
to the lnsured's Season Ski Pass Supplier toward the cost of the Season Ski Pass.
DEFINITIONS:
DAILY RATE- means $95 per day for an adult pass (age 13 and up) at all Destination Resorts except $50 per day at Stevens Pass, Okerno, Stowe and Sunapee; $35 per
day at Afton Alps, Ml Brighton and Wilmot Min. DAILY RATE for a child pass (age 12 and under) is $35 per day at all Destination Resorts except$15 per day at Afton Alps,
Ml Brighton and Wilmot Min. The DAILY RATE does not apply to Epic Day Pass. Usage reduction for Epic Day pass will be pro-rated for each usage day and if all days
have been used there is no refund.
DESTINATION RESORT - means the ski resort where you expected to use your Season Ski Pass.
INJURY - in the case of you means accidental bodily injury that occurs while your coverage is in effect that prevents your use of your Season Ski Pass, as certified by a
Physician at the time of Loss; and as to a Family Member, means accidental bodily injury that occurs while your coverage is in effed and that is either life threatening or
requires your care, as certified by a Physician.
INSURED - means any person for whom the Premium has been paid and accepted by us.
FAMILY MEMBER - means the Season Ski Pass Holder's spouse, ch~d, domestic partner, daughter~n-law, son~n-law, brother, sister, mother, father, grandparents,
grandchild, step-child, step-brother, step-sister, step-parents, parents~n-law, brother~n-law, sister~n-law, aunl uncle, niece, nephew, legal guardian, caregiver, foster child,
ward or legal ward.
LOSS- means your inability to use your Season Ski Pass due to an unforeseen evenl occurrence or circumstance.
NATURAL DISASTER - means a flood, hurricane, tornado, earthquake, fire, wildfire, volcanic eruption, or blizzard that is due to natural causes.
PHYSICIAN - means a licensed practitioner including medical, surgical, or dental, services acting within the scope of hisiller license. The treating Physician may not be the
Season Ski Pass Holder, Insured, a traveling companion, a Family Member, or a business partner.
                Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 24 of 38




PREMIUM - means the amount paid for the Season Ski Pass insurance coverage. Premium is 100% fully earned at inception. Premium includes 3% Colorado Surplus
Lines Tax.
PRIMARY RESIDENCE- means your fixed, permanent and principal home for legal and tax purposes.
RESIDENT RELATIVE- means a person who is either the spouse (or domestic partner) or blood relation of the Insured and lives in the same home.
SEASON SKI PASS HOLDER- means the person whose name and ikeness appear on the Seasoo Ski Pass issued by the Season Ski Pass Supplier.
SEASON SKI PASS SUPPLIER- means any company that provides a Seasoo Ski Pass for purchase.
SEASON SKI PASS- means any lilt ticket access pass for multiple day usage throughout the duration of the Ski/Snowboard Season.
SICKNESS - in the case of you means an illness or disease diagnosed while your coverage is in effect that is treated by a Physician and that prevents your use of your
Season Ski Pass, as certified by a Physician at the time of Loss; and as to a Family Member means an ilness or d"IS88Se diagnosed whie your coverage is in effect that is
treated by a Physician that is either life threatening or requires your care, as certified by a Physician.
SKIISNOWBOARD SEASON- the period starting on October 15, 2019 and ending on April 15, 2020.
SEASON SKI PASS COST - means the purchase price of the Seasoo Ski Pass.
STUDENT - means college student with at least twelve (12) credits for undergrads or six (6) for graduate students.
UNINHABITABLE - means the building structure is unstable and there is risk of collapse in whole or in part; or there is exterior or structural damage allowing elemental
intrusions, such as rain, wind, hail or flood; or there are immediate safety hazards that have yet to be cleared and the home cannot be occupied.
WE, US, or OUR - means United Specialty Insurance Company.
YOU or YOI.R- means the Insured, as the cootext requires.

TERMINATION OF INSURANCE: This insurance shall automatically terminate without notice to you on the last day of the Ski/Snowboard Season.

VALUATION: The value of the Season Ski Pass will be determined at the time of Loss and wil be the Season Ski Pass Cost minus the applicable Daily Rate for each day
(or portion thereoQ that you have used of your Season Ski Pass during the SkVSnowboard Season.

OTI-ER INSURANCE: If a Loss is also covered by other insurance, we will pay ooly the proportioo of the Loss that this amount of insurance bears to the total amount of
insurance covering the Loss.

DUTIES YOU HAVE AFTER A LOSS: You will give prompt notice to our authorized representative, listed below. The notice should include: a description of the Loss, the
name of the Season Ski Pass Supplier, the Season Ski Pass Cost and the date the Season Ski Pass was purchased. All claims under the Policy must be submitted as
soon as reasonably possible but, In any event, no later than July 15, 2020.
                           IF YOU HAVE A             American Claims Management                                       Telephone #1-877-895-1297
                           LOSS:                     P.O. Box 9030                                                    lntemaUonal Calling: +1-385-219-3411
                           write to:                 Carlsbad, CA 92011-9030
                                                     NewLosses@ACMClaims.com                                          Or fax #760-827-4081
                        Orema0 to:                   https://www.acrndaims.com/secureforms2/daim/vail
  Or report online via smartphone or computer

PROOF OF LOSS: Documentation requested must be provided to American Clalma Management no more than 90 days after a covered Losa occurs or clalm la
made, or as soon after that as la reesonably poaalble. Failure lo provide acceptable proof of loaa will cause your clalm to be closed without paymenl
CONCEALMENT, MISREPRESENTATION AND FRAUD: If you commit fraud by intentionaUy conceafing or misrepresenting a material fact concerning the insurance
 evidenced by this Certificate you will void your insurance under this policy and be subject to prosecution.
 EXAMIN-4TION UNDER 0ATit Before recovering for any Loss, if requested, you:
Will send us a sworn statement of loss containing the information we request to settle your claim within 60 days of our request
Will agree to examinations under oath at our request;
Will produce others for examinatioo under oath at our request
Will provide us with all pertinent records needed to prove the loss; and
Will cooperate with us in the investigation or settlement of the loss
LOSS PAYl.'ENT/OTHER RECOVERIES: We will pay or make good any covered Loss under the insurance evidenced by this Certificate within 30 days alter we reach
agreement with you, or the entry of final judgment or the filing of an arbitration award, whichever is earlier. We wiU not be liable for any part of a Loss which has been paid
or made good by others.
LEGAL ACTION AGAINST US: No one may bring legal actioo against us unless there has been full compliance with all terms of the insurance evidenced by this Certificate;
and
such action is brought within one year alter you first have knowledge of a Loss.
TRANSFER OF COVERAGE: Coverage under the policy cannot be transferred by the Insured to anyone else.
OPTIONAL ARBITRATION: In the event you and we fail to agree as to the interpretation or applicability of any of the terms of our Insurance, you may elect to resolve the
clsagreement by binding arbitration in accordance with the statutory rules and procedures of the state of Colorado or in accordance with the Commerciai Arbitratioo Rules of
the American Arbitration Association. This option is granted to you subject to the foRowing terms and conditions:
Any arbitration cleim Instituted to determine coverage under the insurance evidenced by this Certificate must be filed within one year of the occurrence causing the Loss
(which in the case of Sickness is the date you first experience symptoms, and in the case of Injury is the date the Injury occurs).
This optional arbitration clause is intended to grant an additional right to you. All other terms and conditions of this contract remain the same, and no rights or duties of yours
or ours shaft be <imlnished or negated by reason of this clause or exercise of this optioo.
CANCEUATION: The insurance evidenced by this Certificate may be canceled at any time by you, upon providing notice in writing to us or Beecher Carlson Insurance
Services LLC. Premium Is fully earned and there shaA be no return premium due you.
CHANGES: This Certificate and the Master Policy contains agreements between you and us cooceming the insurance afforded. This Certificate's terms can be amended or
waived only by endorsement issued by us and made a part of the Master Policy.
SERVICE OF SUIT: In the event the Company fails to pay any amount claimed to be due, the Company, at the insured's request will submit to a court of competent
jurisdiction within the United States and wiD comply with all requirements necessary to give such court jurisdiction. All matters arising hereunder shall be determined in
accordance with the law and practice of such court. Further, pursuant to any statute of any state, territory or district of the United States which makes provision therefore,
the Company designates the Superintendent Commissioner or Director of Insurance, or other officer specified for that purpose in the Statute, or his successor or
successors in office, as our true and lawful attorney
upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of this
contract of insurance, and hereby designated the above named as the person to whom the said officer is authorized to mail such process or a true copy thereof.
IF YOU HAVE Am QUESTIONS REGARDING THE INSURANCE COVERAGE PROVIDED BY THIS CERTIFICATE: Please contect your agent:
                      Beecher Carlsoo Insurance Services                 Telephone II 303-996-5456 o,#303-996-5413
                      8000 E. Maplewood Ave., Suite 350                  Or fax m0-870-3067
                      Greenwood Vin age, CO 80111                        Or email· btavfor@beechercarfson. cam or shayes@beedierr:arlson.com

This contract is delivered as a surplus lines coverage under the 'Nonadmitted Insurance Act. The insurer issuing this contract is not Ucensed in Colorado but is an approved
nonadmiUed insurer. There is no protection under the provisions of the 'Colorado Guaranty Association Act •
          Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 25 of 38



     POLICY NUMBER: EYHBDISP0317                                       COMMERCIAL INLAND MARINE

                                                                                        CM BDI 00 10 00


        COMMERCIAL INLAND MARINE DECLARATIONS
                                                                 EFFECTIVE DATE    03     /    01   / 2017

                   COMPANY                                                 AGENT

                                                          Beecher Carlson Insurance Services, LLC
       United Specialty Insurance Company                     8000 Maplewood Ave, Suite 350
                                                            Greenwood Village, Colorado 80111


NAMED INSURED       Vail Resorts, Inc.
                    --------'-----------------------
MAILING ADDRESS         390 lnterlocken Crescent

                        Broomfield, CO 80021

POLICY PERIOD:    From        03/01/2017            to           03/01/2018               at
                  12:01 A.M. Standard Time at your mailing address shown above.

IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

Business Description:       Ski Pass Insurance Coverage

Premium for this Coverage Part $        Per Monthly Premium      Payable   Per Monthly Premium Reports
                                     Reports

Forms applicable to the Commercial Inland Marine Coverage Part
                                                                            (Show numbers)

                          See Schedule of Forms and Endorsements CM BDI 10 10 16




NOTE: OFFICERS' FACSIMILE SIGNATURES MAY BE INSERTED HERE, ON THE POLICY COVER OR
      ELSEWHERE AT THE COMPANY'S OPTION




CM BDI 00 10 00                                                                                Page 1 of 1   •
           Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 26 of 38



Policy Number: EYHBDISP0317
                                                                              CM BDI 10 10 16



               SCHEDULE OF FORMS AND ENDORSEMENTS

   Insured Name: Vail Resorts, Inc.

   Form(s) and Endorsement(s) made a part of this policy at time of issue:

   CM BDI 00 10 00                    COMMERCIAL INLAND MARINE DECLARATIONS
   CM BDI 10 10 16                    SCHEDULE OF FORMS AND ENDORSEMENTS
   BDI 00 01 10 16                    SKI PASS INSURANCE MASTER POLICY
   IL 00 17 11 98                     COMMON POLICY CONDITIONS
   IL 016909 07                       COLORADO CHANGES
   IL 02 28 09 07                     COLORADO CHANGES - CANCELLATION AND NON RENEWAL
   IL 00 03 09 07                     CALCULATION OF PREMIUM
   IL09 52 0115                       CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
   IL09850115                         DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT
   BDI 10 12 10 16                    SERVICE OF SUIT




CM BDI 10 10 16
     Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 27 of 38



                                 SKI PASS INSURANCE
                                   MASTER POLICY

In this Policy, the "Insured" is the Season Ski         have been continuously employed
Pass Holder and will be referred to as either           for at least one year immediately
"you" or "your". "We", "us" and "our'' refers to        preceding the transfer; and (ii)
the insurance company.                                  involves your relocation to a Primary
                                                        Residence 100 or more miles from
INSURING AGREEMENT                                      your current Primary Residence;
We will provide insurance under                      h. You are involuntarily terminated or
this policy in consideration of the                     laid off by an employer for whom you
payment of "premium". The most we will pay              have been continuously employed
is the Season Ski Pass cost you paid.                   for at least one-year immediately
                                                        preceding the termination or lay off;
EFFECTIVE DATE                                          or involves a non-renewal of a work
This insurance coverage will become                     visa. This provision is not applicable
effective under each Certificate of Season              to temporary employment,
Ski Pass Insurance immediately upon                     independent contractors or self-
acceptance by us of the Premium.                        employed persons;
                                                     i. You are a Student (i) who transfers to
PROPERTY INSURED                                        a school located 100 or more miles
The property insured under each certificate             from your current school; (ii) who is
of Season Ski Pass insurance consists of the            accepted into a foreign study
Season Ski Pass Cost minus the applicable               program that will cause you to be out
Daily Rate for each day (or portion thereof)            of the country during the ski season;
that you have used your Season Ski Pass                 (iii) who graduates and accepts a job
during the Ski/Snowboard Season.                        that is 100 or more miles from your
                                                        current residence.
COVERAGE
We will cover loss of use of your Ski Pass if        OTHER INSURANCE
caused by any one of the following                   If a Loss is also covered by other
unforeseen perils:                                   insurance, we will pay only the portion of
    a. Sickness, Injury or death of you or a         the Loss that this amount of insurance
        Family Member                                bears to the total amount of insurance
    b. You have a complication of                    covering the loss.
        pregnancy, normal pregnancy or
        childbirth verified by medical records;
    c. Your Primary Residence being made             EXCLUSIONS
        Uninhabitable by Natural Disaster;
    d. The Destination Resort closes                 We do not cover loss caused by or
        indefinitely due to a Natural Disaster       resulting from:
        (this coverage does not apply if you
        reside in a state with more than one         a. an intentional act, except for suicide
        Destination Resort and at least one             or attempted suicide by you or a
        of the other Destination Resorts is             family member.
        operating);                                  b. any felony or criminal acts committed
    e. You are subpoenaed, required to                  by you;
        serve on a jury, hijacked,                   c. mental, nervous or psychological
        quarantined or your travel visa is              conditions or disorders, including but
        denied;                                         not limited to: anxiety, depression,
    f. You are called to military service;              neurosis, phobia, psychosis, or any
        your military leave is revoked; you             related     physical    manifestations
        are deployed or you are reassigned;             thereof;
    g. You have an involuntary, employer-            d. use      of   narcotics,     controlled
        initiated transfer that: (i) is within the      substances or alcohol;
        same organization for which you


BDI 00 01 10 16
    Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 28 of 38



                            SKI PASS INSURANCE
                              MASTER POLICY

  e. Loss that occurs when this coverage        for the Season Ski Pass; or 2. All the
     is not in effect;                          lnsured's   are   medically able to
  f. An Injury, Sickness or other medical       ski/snowboard when the Season Ski
     condition which, within the 120 day        Pass Insurance Cost is paid. The Initial
     period immediately preceding your          Payment means the first payment made
     coverage effective date: (i) first         to the lnsured's Season Ski Pass
     manifested itself, worsened or             Supplier toward the cost of the Season
     became acute or had symptoms               Ski Pass.
     which would have prompted a
     reasonable        person     to    seek    CONCEALMENT, MISPRESENTATION
     diagnosis, care or treatment; (ii) for     AND FRAUD
     which care or treatment was given or       If you, your representative or the insured
     recommended by a Physician; or (iii)       commit fraud by intentionally concealing
     required taking prescription drugs or      or misrepresenting a material fact
     medicines, unless the condition for        concerning the insurance evidenced by
     which the drugs or medicines are           this policy you will void your insurance
     taken remains controlled without any       under this policy and be subject to
     change in the required prescription        prosection.
     drugs or medicines.
  g. Hostile or warlike action in time of       EXAMINATION UNDER OATH
     peace or war, including action in          Before recovering any loss, if requested
     hindering, combating, or defending         you or the insured will;
     against an actual, impending or            a. send us a sworn statement of loss
     expected attack,            by      any        containing the information we
     government or sovereign power (de              request to settle your claim within 60
     jure or de facto), or by any authority         days of our request;
     maintaining or using military, naval or    b. agree to examinations under oath at
     air forces; or by military, naval or air       our request;
     forces or by an agent of any such          c. produce others for examination
     government, power, authority or                under oath at our request;
     forces, it being understood that any       d. provide us with all pertinent records
     discharge, explosion or use of any             needed to prove the loss; and
     weapon of war employing nuclear            e. cooperate with us in the investigation
     fission or fusion shall be conclusively        or settlement of the loss.
     presumed to be such a hostile or
     warlike action by such governmental        OPTIONAL ARBITRATION
     power, authority or forces. Civil          In the event you and we fail to agree as
     disorder, riot, insurrection, rebellion,   to the interpretation or applicability of any
      revolution, civil war, usurped power      of the terms of our Insurance, you may
     or action taken by governmental            elect to resolve the disagreement by
     authority in hindering, combating or       binding arbitration in accordance with the
     defending        against     such     an   statutory rules and procedures of the
     occurrence,        and     seizure    or   state of Colorado or in accordance with
     destruction under quarantine, or           the Commercial Arbitration Rules of the
     customs regulations, confiscation by       American Arbitration Association. This
     order of any government or public          option is granted to you subject to the
     authority, or risks of contraband or       following terms and conditions:
     illegal transportation or trade.           Any arbitration claim instituted to
                                                determine coverage under the insurance
   Exclusion f. is waived if the following      evidenced by this Certificate must be
   conditions are met: 1. The Season Ski        filed within one year of the occurrence
   Pass Insurance is purchased at the           causing the Loss (which in the case of
   same time you make the Initial Payment       Sickness is the date you first experience


BDI 00 01 10 16                                                                            2
    Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 29 of 38




                              SKI PASS INSURANCE
                                MASTER POLICY

  symptoms, and in the case of Injury is          they are hereby amended to conform to
  the date the Injury occurs).                    such statutes.
  This optional arbitration clause is
  intended to grant an additional right to        EXAMINATION OF RECORDS
  you. All other terms and conditions of          We, through any authorized
  this contract remain the same, and no           representatives and at all times, shall
  rights or duties of yours or ours shall be      have access to your books and records
  diminished or negated by reason of this         for the purpose of determining any fact
  clause or exercise of this option.              relating to this insurance. Any evasion or
                                                  attempted evasion by you in connection
   CHANGES                                        with reports, payment of "premium"
  The master policy and Certificates of Ski       hereunder, or any matter relating to this
  Pass Insurance contain agreements               insurance shall void this Policy and shall
  between you, the Insured and us                 be an absolute defense to suit or action
  concerning the insurance afforded. This         brought under this policy.
  policy's terms can be amended or waived
  only by endorsement issued by us and            DEFINITIONS
  made a part of the master policy.               DAILY RATE - means $75 per day ($35
                                                  per day at Afton Alps, Mt. Brighton and
   TERMINATION OR CANCELLATION                    Wilmot Mtn.) for an adult pass (age 13
   OF INSURANCE                                   and up); $35 per day ($15 per day at
   The insurance evidence by each                 Afton Alps, Mt. Brighton and Wilmot Mtn.)
   Certificate of Season Ski Pass Insurance       for a child pass (age 12 and under).
   issued under this Policy will automatically    DESTINATION RESORT - means the
   terminate on the last day of the               ski resort where you expected to use
   Ski/Snowboard season or the date upon          your Season Ski Pass.
   which ski operations are ceased due to         INJURY - in the case of you means
   an unforeseen event, whichever is              accidental bodily injury that occurs while
   earlier.                                       your coverage is in effect that prevents
                                                  your use of your Season Ski Pass, as
   For reasons other than nonpayment of           certified by a Physician at the time of
   "premium•, we may cancel this insurance        Loss; and as to a Family Member, means
   at any time and for any reason permitted       accidental bodily injury that occurs while
   by the Cancellation Statues in the state       your coverage is in effect and that is
   for which the insurance is written, in         either life threatening or requires your
   writing to you at the address set forth in     care, as certified by a Physician.
   your season ski pass contact information.      INSURED - means any person for whom
   Proof of mailing will be sufficient proof of   the Premium has been paid and
   notice. In the event of such cancellation,     accepted by us.
   the Notice of Cancellation will state the      FAMILY MEMBER - means the Season
   effective the Notice of Cancellation will      Ski Pass Holder's spouse, child,
   state the effective date of cancellation       domestic partner, daughter-in-law, son-
   and the reason for the date. If the policy     in-law, brother, sister, mother, father,
   is cancelled for any reason other than the     grandparents, grandchild,        step-child,
   nonpayment of "premium" refund, we will        step-brother, step-sister, step-parents,
   send you refund.                               parents-in-law, brother-in-law, sister-in-
                                                  law, aunt, uncle, niece, nephew, legal
   CONFORMITY WITH STATE                          guardian, caregiver, foster child, ward or
   STATUTES                                       legal ward.
   If these terms of cancellation are in          LOSS - means your inability to use your
   conflict with the laws of the state were in    Season Ski Pass due to an unforeseen
   this Certificate of Insurance is issued,       event, occurrence or circumstance.



BDI 00 01 10 16                                                                             3
    Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 30 of 38



                               SKI PASS INSURANCE
                                 MASTER POLICY

   NATURAL DISASTER - means a flood,               exterior or structural damage allowing
   hurricane, tornado, earthquake, fire,           elemental intrusions, such as rain, wind,
   wildfire, volcanic eruption, or blizzard that   hail or flood; or there are immediate
   is due to natural causes.                       safety hazards that have yet to be
   PHYSICIAN -          means a licensed           cleared and the home cannot be
   practitioner including medical, surgical, or    occupied.
   dental, services acting within the scope        WE, US, or OUR - means Black
   of his/her license. The treating Physician      Diamond Insurance Inc.
   may not be the Season Ski Pass Holder,          YOU or YOUR - means the Insured, as
   Insured, a traveling companion, a Family        the context requires.
   Member, or a business partner.
   PREMIUM - means the amount paid for
   the Season         Ski    Pass insurance        DUTIES YOU HAVE AFTER A LOSS
   coverage. Premium is 100% fully earned          You will give prompt notice to our
   at inception.                                   authorized representative. The notice
   PRIMARY RESIDENCE - means your                  should include: a description of the Loss,
   fixed, permanent and principal home for         the name of the Season Ski Pass
   legal and tax purposes.                         Supplier, the Season Ski Pass Cost, and
   SEASON SKI PASS HOLDER - means                  the date the Season Ski Pass was
   the person whose name and likeness              purchased. All claims under the Policy
   appear on the Season Ski Pass issued            must be submitted as soon as
   by the Season Ski Pass Supplier.                reasonably possible but, in any event, no
   SEASON SKI PASS SUPPLIER -                      later than July 15, 2018.
   means any company that provides a
   Season Ski Pass for purchase.
   SEASON SKI PASS - means any lift
   ticket access pass for multiple day usage
   throughout      the    duration     of    the
   Ski/Snowboard Season.
   SICKNESS - in the case of you means
   an illness or disease diagnosed while
   your coverage is in effect that is treated
   by a Physician and that prevents your
   use of your Season Ski Pass, as certified
   by a Physician at the time of Loss; and
   as to a Family Member means an illness
   or disease diagnosed while your
   coverage is in effect that is treated by a
   Physician that is either life threatening or
   requires your care, as certified by a
   Physician.
   SKI/SNOWBOARD SEASON - means
   the period starting on October 15, 2017
   and ending on April 15, 2018.
   SEASON SKI PASS COST- means the
   purchase price of the Season Ski Pass.
   STUDENT - means college student with
   at least twelve (12) credits for
   undergrads or six (6) for graduate
   students.
   UNINHABITABLE - means the building
   structure is unstable and there is risk of
   collapse in whole or in part; or there is


BDI 00 01 10 16                                                                             4
          Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 31 of 38



                                                                                                            IL00 171198
               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                  COMMON POLICY CONDITIONS

   All Coverage Parts included in this policy are subject to the following conditions.
   A. Cancellation
      1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us
      advance written notice of cancellation.
      2. We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation
      at least:
          a. 10 days before the effective date of cancellation if we cancel for nonpayment of premium; or
           b. 30 days before the effective date of cancellation if we cancel for any other reason.
      3. We will mail or deliver our notice to the first Named lnsured's last mailing address known to us.
      4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.
      5. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the
      refund will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The
      cancellation will be effective even if we have not made or offered a refund.
      6. If notice is mailed, proof of mailing will be sufficient proof of notice.
   B.Changes
      This policy contains all the agreements between you and us concerning the insurance afforded. The first
      Named Insured shown in the Declarations is authorized to make changes in the terms of this policy with our
      consent. This policy's terms can be amended or waived only by endorsement issued by us and made a part of
      this policy.
   C. Examination Of Your Books And Records
      We may examine and audit your books and records as they relate to this policy at any time during the policy
      period and up to three years afterward.
   D. Inspections And Surveys
       1. We have the right to:
          a. Make inspections and surveys at any time;
          b. Give you reports on the conditions we find; and
          c. Recommend changes.
      2. We are not obligated to make any inspections, surveys, reports or recommendations and any such actions
      we do undertake relate only to insurability and the premiums to be charged. We do not make safety
      inspections. We do not undertake to perform the duty of any person or organization to provide for the health
      or safety of workers or the public. And we do not warrant that conditions:
          a. Are safe or healthful; or
          b. Comply with laws, regulations, codes or standards.
      3. Paragraphs 1. and 2. of this condition apply not only to us, but also to any rating, advisory, rate service or
      similar organization which makes insurance inspections, surveys, reports or recommendations.
      4. Paragraph 2. of this condition does not apply to any inspections, surveys, reports or recommendations we
      may make relative to certification, under state or municipal statutes, ordinances or regulations, of boilers,
      pressure vessels or elevators.
   E. Premiums
       The first Named Insured shown in the Declarations:
       1. Is responsible for the payment of all premiums; and
       2. Will be the payee for any return premiums we pay.
   F. Transfer Of Your Rights And Duties Under This Policy
      Your rights and duties under this policy may not be transferred without our written consent except in the case
      of death of an individual named insured.
      If you die, your rights and duties will be transferred to your legal representative but only while acting within the
      scope of duties as your legal representative. Until your legal representative is appointed, anyone having
      proper temporary custody of your property will have your rights and duties but only with respect to that
      property.



ILOO 171198                          ©Insurance Services Office, Inc.                                       Page 1 of 1
   Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 32 of 38




                                                                                    IL 016909 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                         COLORADO CHANGES - CONCEALMENT,
                            MISREPRESENTATION OR FRAUD

This endorsement modifies insurance provided under the following:

CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
COMMERCIAL AUTOMOBILE COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART
EQUIPMENT BREAKDOWN COVERAGE PART
FARM COVERAGE PART - FARM PROPERTY - OTHER FARM PROVISIONS FORM -
ADDITIONAL
COVERAGES, CONDITIONS, DEFINITIONS
FARM COVERAGE PART - LIVESTOCK COVERAGE FORM
FARM COVERAGE PART - MOBILE AGRICULTURAL MACHINERY AND
EQUIPMENT COVERAGE FORM

The CONCEALMENT, MISREPRESENTATION OR FRAUD Condition is replaced by the following:
CONCEALMENT, MISREPRESENTATION OR FRAUD


We will not pay for any loss or damage in any case of:
1. Concealment or misrepresentation of a material fact; or
2. Fraud;
committed by you or any other insured ("insured") at any time and relating to coverage under this
policy.




                                 ©Insurance Services Office, Inc.
       Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 33 of 38




                                                                                                    IL 02 28 09 07

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                       COLORADO CHANGES - CANCELLATION
                              AND NONRENEWAL
This endorsement modifies insurance provided under the following:

COMMERCIAL INLAND MARINE COVERAGE PART

A. Paragraph 2. of the Cancellation Common Policy Condition is replaced by the following:
    2. If this policy has been in effect for less than 60 days, we may cancel this policy by mailing or delivering to
    the first Named Insured written notice of cancellation at least:
        a. 10 days before the effective date of cancellation if we cancel for nonpayment of premium; or
         b. 30 days before the effective date of cancellation if we cancel for any other reason.
B. The following is added to the Cancellation Common Policy Condition:
    7. Cancellation Of Pollcles In Effect For 60 Days Or More
         a. If this policy has been in effect for 60 days or more, or is a renewal of a policy we issued, we may
         cancel this policy by mailing through first-class mail to the first Named Insured written notice of
         cancellation:
              (1) Including the actual reason, at least 10 days before the effective date of cancellation, ifwe cancel
             for nonpayment of premium; or
             (2) At least 45 days before the effective date of cancellation if we cancel for any other reason.
              We may only cancel this policy based on one or more of the following reasons:
              (1) Nonpayment of premium;
              (2) A false statement knowingly made by the insured on the application for insurance; or
              (3) A substantial change in the exposure or risk other than that indicated in the application and
              underwritten as of the effective date of the policy unless the first Named Insured has notified us of the
             change and we accept such change.
C. The following is added and supersedes any other provision to the contrary:
NON RENEWAL
    If we decide not to renew this policy, we will mail through first-class mail to the first Named Insured shown in
    the Declarations written notice of the nonrenewal at least 45 days before the expiration date, or its
    anniversary date if it is a policy written for a term of more than one year or with no fixed expiration date.
    If notice is mailed, proof of mailing will be sufficient proof of notice.
D. The following condition is added:
INCREASE IN PREMIUM OR DECREASE IN COVERAGE
    We will not increase the premium unilaterally or decrease the coverage benefits on renewal of this policy
    unless we mail through first-class mail written notice of our intention, including the actual reason, to the first
    Named lnsured's last mailing address known to us, at least 45 days before the effective date.
    Any decrease in coverage during the policy term must be based on one or more of the following reasons:
    1. Nonpayment of premium;
    2. A false statement knowingly made by the insured on the application for insurance; or
    3. A substantial change in the exposure or risk other than that indicated in the application and underwritten as
    of the effective date of the policy unless the first Named Insured has notified us of the change and we accept
    such change.
    If notice is mailed, proof of mailing will be sufficient proof of notice.




                                           ©Insurance Services Office, Inc.
            Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 34 of 38




                                                                                                  IL 00 03 09 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            CALCULATION OF PREMIUM
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PROFESSIONAL LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART

The following is added:
The premium shown in the Declarations was computed based on rates in effect at the time the policy was issued.
On each renewal, continuation, or anniversary of the effective date of this policy, we will compute the premium in
accordance with our rates and rules then in effect.




IL 00 03 09 07                            © ISO Properties, Inc., 2006                               Page 1 of 1     •
            Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 35 of 38




                                                                                                   IL 09 52 0115

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            CAP ON LOSSES FROM CERTIFIED ACTS OF
                        TERRORISM
This endorsement modifies insurance provided under the following:

   BOILER AND MACHINERY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY

A. Cap On Certified Terrorism Losses                           If aggregate insured losses attributable to terrorist
   "Certified act of terrorism" means an act that is           acts certified under the Terrorism Risk Insurance
   certified by the Secretary of the Treasury, in              Act exceed $100 billion in a calendar year and we
   accordance with the provisions of the federal               have met our insurer deductible under the
   Terrorism Risk Insurance Act, to be an act of               Terrorism Risk Insurance Act, we shall not be
   terrorism pursuant to such Act. The criteria                liable for the payment of any portion of the amount
   contained in the Terrorism Risk Insurance Act for           of such losses that exceeds $100 billion, and in
   a "certified act of terrorism" include the following:       such case insured losses up to that amount are
                                                               subject to pro rata allocation in accordance with
   1. The act resulted in insured losses in excess of          procedures established by the Secretary of the
       $5 million in the aggregate, attributable to all        Treasury.
       types of insurance subject to the Terrorism
       Risk Insurance Act; and                              B. Application Of Exclusions
   2. The act is a violent act or an act that is               The terms and limitations of any terrorism
       dangerous to human life, property or                    exclusion, or the inapplicability or omission of a
       infrastructure and is committed by an individual        terrorism exclusion, do not serve to create
       or individuals as part of an effort to coerce the       coverage for any loss which would otherwise be
       civilian population of the United States or to          excluded under this Coverage Part or Policy, such
       influence the policy or affect the conduct of the       as losses excluded by the Nuclear Hazard
       United States Government by coercion.                   Exclusion or the War And Military Action
                                                               Exclusion.




IL 09 52 0115                         © Insurance Services Office, Inc., 2015                          Page 1 of 1
            Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 36 of 38



POLICY NUMBER:
                                                                                                  IL 09 85 0115

    THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
    RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
   INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
  CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

         DISCLOSURE PURSUANT TO TERRORISM RISK
                     INSURANCE ACT
                                                  SCHEDULE

 SCHEDULE - PART I
 Terrorism Premium (Certified Acts) $
 This premium Is the total Certified Acts premium attributable to the following Coverage Part(s),
 Coverage Form(s) and/or Policy(ies):




 Additional Information, If any, concerning the terrorism premium:




 SCHEDULE - PART II
 Federal share of terrorism losses      __      % Year: 20
 (Refer to Paragraph B. in this endorsement.)

 Federal share of terrorism losses __           % Year: 20
 (Refer to Paragraph B. in this endorsement.)

 Information reauired to comolete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium
   In accordance with the federal Terrorism Risk
   Insurance Act, we are required to provide you with
   a notice disclosing the portion of your premium, if
   any, attributable to coverage for terrorist acts
   certified under the Terrorism Risk Insurance Act.
   The portion of your premium attributable to such
   coverage is shown in the Schedule of this
   endorsement or in the policy Declarations.




IL 09 85 0115                        © Insurance Services Office, Inc., 2015                          Page 1 of 2
              Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 37 of 38



B. Disclosure Of Federal Participation In Payment          C. Cap On Insurer Participation In Payment Of
   Of Terrorism Losses                                        Terrorism Losses
   The United States Government, Department of the            If aggregate insured losses attributable to terrorist
   Treasury, will pay a share of terrorism losses             acts certified under the Terrorism Risk Insurance
   insured under the federal program. The federal             Act exceed $100 billion in a calendar year and we
   share equals a percentage (as shown in Part II of          have met our insurer deductible under the
   the Schedule of this endorsement or in the policy          Terrorism Risk Insurance Act, we shall not be
   Declarations) of that portion of the amount of such        liable for the payment of any portion of the amount
   insured losses that exceeds the applicable insurer         of such losses that exceeds $100 billion, and in
   retention. However, if aggregate insured losses            such case insured losses up to that amount are
   attributable to terrorist acts certified under the         subject to pro rata allocation in accordance with
   Terrorism Risk Insurance Act exceed $100 billion           procedures established by the Secretary of the
   in a calendar year, the Treasury shall not make            Treasury.
   any payment for any portion of the amount of such
   losses that exceeds $100 billion.




Page 2 of 2                          © Insurance Services Office, Inc., 2015                       IL 09 85 0115
           Case 4:20-cv-00520-JM Document 1 Filed 05/18/20 Page 38 of 38




                                                                                                  BDI 10 12 10 16



                                       SERVICE OF SUIT

        SERVICE OF SUIT: In the event the Company fails to pay any amount claimed to be due, the Com-
        pany, at the insured's request, will submit to a court of competent jurisdiction within the United States
        and will comply with all requirements necessary to give such court jurisdiction. All matters arising
        hereunder shall be determined in accordance with the law and practice of such court. Further, pur-
        suant to any statute of any state, territory or district of the United States which makes provision
        therefore, the Company designates the Superintendent, Commissioner or Director of Insurance, or
        other officer specified for that purpose in the Statute, or his successor or successors in office, as our
        true and lawful attorney upon whom may be served any lawful process in any action, suit or pro-
        ceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of this con-
        tract of insurance, and hereby designated the above named as the person to whom the said officer
        is authorized to mail such process or a true copy thereof.




BDI 10 12 10 16
